STONE, J.
It is contended for appellant, that the amended judgment of the circuit court should not be regarded as a part of the records in this court, because those amendments were made after the appeals were taken; and those, amended judgments have not been brought to this court, in return to a writ of certiorari. Before the transcripts for this court were made out, the amendments had been made in the court below. Hence, when the clerk came to. prepare the transcripts, those judgments were a part of the record. He.copied them as parts of the record. They are now before us, taking effect as of a time anterior to the appeal; and there remains no object to be accomplished by a certiorari. "Wilson v. Farmer, at the present term.
Regarding the amended judgments as part and parcel of the records, these cases must be affirmed on .the authority of Moore v. Horn & Bouldin, 5 Ala. 234.